                 GUNTA LAW OFFICES, S.C.
                            _________________________________________________________________________________


                             ATTORNEYS AT LAW                                                                                  Attorneys
                                                                                                                     Gregg J. Gunta, Esq.
                                                                                                                      Ann C. Wirth, Esq.
                                                                                                                Jasmyne M. Baynard, Esq.
                                                                                                                     Kyle R. Moore, Esq.

                                                                                                                                Paralegal
                                                                                                                Christine M. Montgomery


May 28, 2021

Via ecf filing

Mr. Ross Miller,
Clerk for the Hon. Nancy Joseph
United States District Court, Eastern District of Wisconsin
517 East Wisconsin Ave.
Milwaukee, WI 53202

RE:    Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660

Dear Clerk Miller:

As requested, this is to inform the Court that Defendants do not intend on filing a motion to seal
or restrict relating to their Brief in Opposition to Motion for Sanctions, Docket # 35, efiled on May
17, 2021. Defendants understand that all documents contained in Docket #35 will be considered
publicly filed.

Very truly yours,

/s/ Ann C. Wirth

Ann C. Wirth, WI State Bar No. 1002469
GUNTA LAW OFFICES, S.C.
9898 West Bluemound Road, Suite 2
Wauwatosa, Wisconsin 53226
Telephone: (414) 291-7979
Facsimile: (414) 291-7960
Email: acw@guntalaw.com




             9898
           Case   West Bluemound Road
                2:20-cv-01660-NJ      • Suite
                                    Filed     2 • Wauwatosa,
                                          05/28/21    Page Wisconsin 53226-4319 36
                                                             1 of 1 Document
                              Phone: (414) 291-7979 • Fax: (414) 291-7960
